             Case 2:19-cv-01656-RSL Document 43 Filed 08/10/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     MADELEINE F. SHATTENKIRK, on behalf of
 9   herself and all others similarly situated,

10                         Plaintiff,                       NO. 2:19-cv-01656-RSL

11          v.                                             ORDER STAYING CASE AND
                                                           SETTING DEADLINE FOR JOINT
12   ALASKA AIRLINES, INC.,                                STATUS REPORT
                           Defendant.
13

14
            The Parties have requested that the stay in this case be continued until September 4, 2020
15
     to allow for further discussions regarding a global settlement of this case and related cases. In
16
     accordance with the Parties’ request, the Court STAYS this action until September 4, 2020. The
17
     Parties are ORDERED to file joint status report on or before September 4, 2020.
18
            IT IS SO ORDERED.
19

20          Dated this 10th day of August, 2020.

21
                                                  A
22                                                Robert S. Lasnik
                                                  United States District Judge
23

24
     ORDER STAYING CASE
                                                                            TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                            1700 Seventh Avenue, Suite 2200
     STATUS REPORT (2:19-cv-01656-RSL) - 7                                         Seattle, Washington 98101
                                                                             TEL. 206.682.5600 • FAX 206.682.2992
